DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 11,069,848. This is a statutory double patenting rejection.
The instant application claimed limitations as claimed in claims 1-20 are identical to thatof claims 1-20 of the U.S. Patent No. 11,069,848. 
The instant application: 

1. A method for forming an electrical power source element, comprising: forming a first conductor of a first conductive material on a support surface, the first conductor having a first facing surface facing away from the support surface and a second surface opposite the first surface facing the support surface; surface conditioning the first facing surface of the first conductor to have a comparatively low work function value measured in electron volts (eV); providing a second conductor formed of a second conductive material, the second conductor having a first facing surface and a second surface opposite the first facing surface, the first facing surface of the second conductor having a work function value in a range of at least 1.0 eV greater than the work function value of the surface conditioned first facing surface of the first conductor; and arranging the second conductor such that the first facing surface of the second conductor faces the first facing surface of the first conductor, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 200 angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor and the second conductor at any temperature above absolute zero.  

2. The method of claim 1, the conditioning of the first facing surface of the first conductor comprising surface treating the first facing surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.  

3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first facing surface of the first conductor.  

4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.  

5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first facing surface of the first conductor.  

6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.  

7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.  

8. The method of claim 1, further comprising forming a layer of a dielectric material in the gap between the first facing surface of the first conductor in the first facing surface of the second conductor.  


9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 angstroms or less and being sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms.  
11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first facing surface of the first conductor and the first facing surface of the second conductor.  

12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross- sectional area of the each of the plurality of tapered shapes is comparatively larger at an and facing the first facing surface of the second conductor and comparatively smaller at an end facing the first facing surface of the first conductor.  

13. The method of claim 8, the dielectric layer being formed of a porous material, a plurality of pores in the porous material being filled at least in part with a metal cation.  

14. The method of claim 1, forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.  

15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.  

16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first facing surface facing away from the insulating layer and a second surface opposite the first surface facing the insulating layer, surface conditioning the first facing surface of the first conductor to have a work function value in a range of 1.0 eV or less, forming a dielectric layer having a thickness in a range of 200 angstroms or less over the surface conditioned first facing surface of the first conductor, arranging a second conductor having a first facing surface and a second surface opposite the first facing surface over the dielectric layer, the first facing surface of the second conductor having a work function value in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 Angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.  

17. The method of claim 16, each of the electrical power source elements being formed to be less than 300 nm thick.  

18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 pm.  

19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms, and to be sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.
U.S. Patent No. 11,069,848:

1. A method for forming an electrical power source element, comprising: forming a first conductor of a first conductive material on a support surface, the first conductor having a first facing surface facing away from the support surface and a second surface opposite the first surface facing the support surface; surface conditioning the first facing surface of the first conductor to have a comparatively low work function value measured in electron volts (eV); providing a second conductor formed of a second conductive material, the second conductor having a first facing surface and a second surface opposite the first facing surface, the first facing surface of the second conductor having a work function value in a range of at least 1.0 eV greater than the work function value of the surface conditioned first facing surface of the first conductor; and arranging the second conductor such that the first facing surface of the second conductor faces the first facing surface of the first conductor, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 200 angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor and the second conductor at any temperature above absolute zero.                    
2. The method of claim 1, the conditioning of the first facing surface of the first conductor comprising surface treating the first facing surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.                                    
3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first facing surface of the first conductor.                                                       
4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.                                                    
5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first facing surface of the first conductor.                          
6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.                       
7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.                                   
8. The method of claim 1, further comprising forming a layer of a dielectric material in the gap between the first facing surface of the first conductor in the first facing surface of the second conductor.                                         
9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 angstroms or less and being sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.                                         
10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms.
11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first facing surface of the first conductor and the first facing surface of the second conductor.
12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an and facing the first facing surface of the second conductor and comparatively smaller at an end facing the first facing surface of the first conductor.
13. The method of claim 8, the dielectric layer being formed of a porous material, a plurality of pores in the porous material being filled at least in part with a metal cation.
14. The method of claim 1, forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.
15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.
16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by, arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first facing surface facing away from the insulating layer and a second surface opposite the first surface facing the insulating layer, surface conditioning the first facing surface of the first conductor to have a work function value in a range of 1.0 eV or less, forming a dielectric layer having a thickness in a range of 200 angstroms or less over the surface conditioned first facing surface of the first conductor, arranging a second conductor having a first facing surface and a second surface opposite the first facing surface over the dielectric layer, the first facing surface of the second conductor having a work function value in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 Angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.
17. The method of claim 16, each of the electrical power source elements being formed to be less than 300 nm thick.
18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 μm.
19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms, and to be sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.
20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,109,781. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of U.S. Patent No. 10,109,781as claimed in claims1-20 Therefore, the claims are not patentably distinct from each other. 
The instant application: 

1. A method for forming an electrical power source element, comprising: forming a first conductor of a first conductive material on a support surface, the first conductor having a first facing surface facing away from the support surface and a second surface opposite the first surface facing the support surface; surface conditioning the first facing surface of the first conductor to have a comparatively low work function value measured in electron volts (eV); providing a second conductor formed of a second conductive material, the second conductor having a first facing surface and a second surface opposite the first facing surface, the first facing surface of the second conductor having a work function value in a range of at least 1.0 eV greater than the work function value of the surface conditioned first facing surface of the first conductor; and arranging the second conductor such that the first facing surface of the second conductor faces the first facing surface of the first conductor, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 200 angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor and the second conductor at any temperature above absolute zero.  

2. The method of claim 1, the conditioning of the first facing surface of the first conductor comprising surface treating the first facing surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.  

3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first facing surface of the first conductor.  

4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.  

5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first facing surface of the first conductor.  

6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.  

7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.  

8. The method of claim 1, further comprising forming a layer of a dielectric material in the gap between the first facing surface of the first conductor in the first facing surface of the second conductor.  

9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 angstroms or less and being sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms.  

11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first facing surface of the first conductor and the first facing surface of the second conductor.  

12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross- sectional area of the each of the plurality of tapered shapes is comparatively larger at an and facing the first facing surface of the second conductor and comparatively smaller at an end facing the first facing surface of the first conductor.  

13. The method of claim 8, the dielectric layer being formed of a porous material, a plurality of pores in the porous material being filled at least in part with a metal cation.  



14. The method of claim 1, forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.  


15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.  

16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first facing surface facing away from the insulating layer and a second surface opposite the first surface facing the insulating layer, surface conditioning the first facing surface of the first conductor to have a work function value in a range of 1.0 eV or less, forming a dielectric layer having a thickness in a range of 200 angstroms or less over the surface conditioned first facing surface of the first conductor, arranging a second conductor having a first facing surface and a second surface opposite the first facing surface over the dielectric layer, the first facing surface of the second conductor having a work function value in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 Angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.  

17. The method of claim 16, each of the electrical power source elements being formed to be less than 300 nm thick.  

18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 pm.  

19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms, and to be sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.
US Patent No. 10,109,781:                              

1. A method for forming an electrical power source element, comprising: forming a first conductor of a conductive material on a support surface, the first conductor having a first surface facing away from the support surface and a second surface opposite the first surface and facing the support surface; conditioning the first surface of the first conductor to have a work function in a range of 1.0 electron volts (eV) or less; and arranging a second conductor having a first surface and a second surface opposite the first surface, the first surface of the second conductor having a work function in a range of 2.0 eV or greater, and facing the first surface of the first conductor, the second conductor being arranged to form a gap between the first surface of the first conductor and the first surface of the second conductor, the gap being in a range of 200 nm or less in thickness, such that a resultant structure of the electrical power source element causes the electrical power source element to generate electric potential between the first conductor and the second conductor at any temperature above absolute zero.                                          











2. The method of claim 1, the conditioning of the first surface of the first conductor comprising surface treating the first surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.                                                                             

3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first surface of the first conductor.                                                                        

4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.
                                                                           
5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first surface of the first conductor.                                                                
6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.                                
7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.                                                     
8. The method of claim 1, further comprising forming a dielectric layer of a dielectric material in the gap between the first surface of the first conductor and the first surface of the second conductor.                                                      
9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 nm or less and being sandwiched between the first surface of the first conductor and the first surface of the second conductor.                             
10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 nm to 60 nm.                                                            
11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first surface of the first conductor and the first surface of the second conductor.          

12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an end facing the first surface of the second conductor and comparatively smaller at an end facing the first surface of the first conductor.                                                                         
13. The method of claim 8, the dielectric layer being formed of a porous material, the forming the dielectric layer further comprising filling a plurality of pores in the porous material at least in part with a metal cation.                                                                             
14. The method of claim 1, further comprising forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.                                                          
15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.                             
16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first surface facing away from the insulating layer and a second surface opposite the first surface and facing the insulating layer, conditioning the first surface of the first conductor to have a work function in a range of 1.0 electron volts (eV) or less, forming a dielectric layer having a thickness in a range of 100 nm or less over the conditioned first surface of the first conductor, arranging a second conductor having a first surface and a second surface opposite the first surface over the dielectric layer, the first surface of the second conductor having a work function in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first surface of the first conductor and the first surface of the second conductor, the gap being in a range of 200 nm or less in thickness, such that a resultant structure of the electrical power source element causes the electrical power source element to generate electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.                                    


17. The method of claim 16, each of the electrical power source elements being formed of to be less than 300 nm thick.                           
18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 μm.                             
19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 nm to 60 nm, and to be sandwiched between the first surface of the first conductor and the first surface of the second conductor.                                                            
20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,991. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of U.S. Patent No. 10,546,991 as claimed in claims1-20 Therefore, the claims are not patentably distinct from each other. 
The instant application: 

1. A method for forming an electrical power source element, comprising: forming a first conductor of a first conductive material on a support surface, the first conductor having a first facing surface facing away from the support surface and a second surface opposite the first surface facing the support surface; surface conditioning the first facing surface of the first conductor to have a comparatively low work function value measured in electron volts (eV); providing a second conductor formed of a second conductive material, the second conductor having a first facing surface and a second surface opposite the first facing surface, the first facing surface of the second conductor having a work function value in a range of at least 1.0 eV greater than the work function value of the surface conditioned first facing surface of the first conductor; and arranging the second conductor such that the first facing surface of the second conductor faces the first facing surface of the first conductor, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 200 angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor and the second conductor at any temperature above absolute zero.  

2. The method of claim 1, the conditioning of the first facing surface of the first conductor comprising surface treating the first facing surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.  

3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first facing surface of the first conductor.  

4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.  

5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first facing surface of the first conductor.  
6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.  

7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.  

8. The method of claim 1, further comprising forming a layer of a dielectric material in the gap between the first facing surface of the first conductor in the first facing surface of the second conductor.  

9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 angstroms or less and being sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms.  

11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first facing surface of the first conductor and the first facing surface of the second conductor.  

12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross- sectional area of the each of the plurality of tapered shapes is comparatively larger at an and facing the first facing surface of the second conductor and comparatively smaller at an end facing the first facing surface of the first conductor.  




13. The method of claim 8, the dielectric layer being formed of a porous material, a plurality of pores in the porous material being filled at least in part with a metal cation.  

14. The method of claim 1, forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.  

15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.  

16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first facing surface facing away from the insulating layer and a second surface opposite the first surface facing the insulating layer, surface conditioning the first facing surface of the first conductor to have a work function value in a range of 1.0 eV or less, forming a dielectric layer having a thickness in a range of 200 angstroms or less over the surface conditioned first facing surface of the first conductor, arranging a second conductor having a first facing surface and a second surface opposite the first facing surface over the dielectric layer, the first facing surface of the second conductor having a work function value in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 Angstroms or less in thickness, such that a resultant structure of the electrical power source element promotes electron migration between said first conductor and said second conductor through quantum tunneling effects, causing the electrical power source element to generate an electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.  

17. The method of claim 16, each of the electrical power source elements being formed to be less than 300 nm thick.  
18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 pm.  

19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms, and to be sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.  

20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.
U.S. Patent No. 10,546,991:                                     

1. A method for forming an electrical power source element, comprising: forming a first conductor of a first conductive material on a support surface, the first conductor having a first facing surface facing away from the support surface and a second surface opposite the first surface facing the support surface; surface conditioning the first facing surface of the first conductor to have a comparatively low work function value measured in electron volts (eV); providing a second conductor formed of a second conductive material, the second conductor having a first facing surface and a second surface opposite the first facing surface, the first facing surface of the second conductor having a work function value in a range of at least 1.0 eV greater than the work function value of the surface conditioned first facing surface of the first conductor; and arranging the second conductor such that the first facing surface of the second conductor faces the first facing surface of the first conductor, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 angstroms or less in thickness, such that a resultant structure of the electrical power source element causes the electrical power source element to generate electric potential between the first conductor and the second conductor at any temperature above absolute zero.                   




2. The method of claim 1, the conditioning of the first facing surface of the first conductor comprising surface treating the first facing surface of the first conductor to lower the work function of the first surface to be in the range of 1.0 eV or less.                                                 

3. The method of claim 1, the conditioning of the first surface of the first conductor comprising forming a separate material layer having a work function in the range of 1.0 eV or less on the first facing surface of the first conductor.                                                                   

4. The method of claim 3, the separate material layer being in a range of 1 nm or less in thickness.                                                                   

5. The method of claim 4, the separate material layer being a separate physical layer in intimate contact with the first facing surface of the first conductor.
6. The method of claim 1, the first conductor and the second conductor each having a thickness in a range of 10 nm or less.                        
7. The method of claim 1, the conductive material from which the first conductor is formed being graphene.                                                
8. The method of claim 1, further comprising forming a layer of a dielectric material in the gap between the first facing surface of the first conductor in the first facing surface of the second conductor.                                                    
9. The method of claim 8, the dielectric layer being formed to have a thickness in a range of 100 angstroms or less and being sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.                                                       
10. The method of claim 9, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms.                                     
11. The method of claim 9, the dielectric layer being formed to have a varying thickness across a planform of the dielectric layer between the first facing surface of the first conductor and the first facing surface of the second conductor.                                                           
12. The method of claim 8, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an and facing the first facing surface of the second conductor and comparatively smaller at an end facing the first facing surface of the first conductor.                                    

13. The method of claim 8, the dielectric layer being formed of a porous material, a plurality of pores in the porous material being filled at least in part with a metal cation.                                
14. The method of claim 1, forming an insulating layer in contact with at least one of the second surface of the first conductor and the second surface of the second conductor.
15. The method of claim 1, further comprising placing a first electric lead in electrical contact with the second surface of the first conductor and a second electrical lead in electrical contact with the second surface of the second conductor, the first electrical lead and the second electrical lead being configured to electrically connect the electrical power source element to a load.              
16. A method for forming an electrical power source component, comprising: forming an insulating layer on a supporting surface; forming an electrical power source element on the insulating layer by arranging a first conductor of a conductive material on the insulating layer, the first conductor having a first facing surface facing away from the insulating layer and a second surface opposite the first surface facing the insulating layer, surface conditioning the first facing surface of the first conductor to have a work function value in a range of 1.0 eV or less, forming a dielectric layer having a thickness in a range of 100 angstroms or less over the surface conditioned first facing surface of the first conductor, arranging a second conductor having a first facing surface and a second surface opposite the first facing surface over the dielectric layer, the first facing surface of the second conductor having a work function value in a range of 2.0 eV or greater, and facing the dielectric layer, the second conductor being arranged to form a gap between the first facing surface of the first conductor and the first facing surface of the second conductor, the gap being in a range of 100 nm or less in thickness, such that a resultant structure of the electrical power source element causes the electrical power source element to generate electric potential between the first conductor layer and the second conductor layer at any temperature above absolute zero; forming another insulating layer on the electrical power source element; repeating the forming the electrical power source element and the forming the another insulating layer steps until a desired stack of a number of electrical power source elements, each sandwiched between opposing insulating layers, is formed as a stacked structure; electrically interconnecting the stacked number of electrical power source elements; and encasing the stacked structure of the number of electrical power source elements in an outer insulating material structure.                                                                    

17. The method of claim 16, each of the electrical power source elements being formed of to be less than 300 nm thick.                           18. The method of claim 16, each of the another insulating layers being formed to have a thickness of less than 10 μm.
19. The method of claim 16, the dielectric layer being formed to have a thickness in a range of 20 angstroms to 60 angstroms, and to be sandwiched between the first facing surface of the first conductor and the first facing surface of the second conductor.
20. The method of claim 16, the repeating the forming of the electrical power source element and the forming the another insulating layer steps continuing until at least 50 electrical power source elements separated by the another insulating layers is provided in the stacked structure, an overall thickness of the encased stacked structure of the electrical power source component being in a range of 50 mils or less.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kucherov et al. (US 6,489,704) and Tavkhelidze et al. (US 2004/0189141) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 30, 2022